267 Minn. 558 (1964)
127 N.W. (2d) 438
LORA WELCH
v.
MICHAEL R. WELCH.
No. 39,305.
Supreme Court of Minnesota.
March 20, 1964.
Patrick J. Casey, for appellant.
Quinlivan, Quinlivan & Williams, for respondent.
*559 PER CURIAM.
Defendant moved to dismiss plaintiff's appeal on the grounds that if the appeal is from the order of October 15, 1963, granting summary judgment, it is nonappealable, and if it is from the judgment, it is premature. It appears from the notice of appeal that the appeal is from the judgment and that it was premature, the notice having been served on October 30, 1963, whereas the judgment was not entered until November 18, 1963. An appeal from a judgment may be taken within 90 days after the entry thereof. Minn. St. 605.08, subd. 1 (L. 1963, c. 806, § 7).
Appeal dismissed.